      Case 5:21-cr-00045-MTT-CHW Document 22 Filed 08/31/21 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
        v.                                     )   CASE NO. 5:21-CR-45 (MTT)
                                               )
 JESSE SEABOLT,                                )
                                               )
                         Defendant.            )
                                               )

                                           ORDER

       The parties have moved to continue this case until the next trial term. Doc. 17.

Defendant was indicted on July 8, 2021 and had his arraignment in this Court on August

23, 2021. Docs. 1; 13. No prior continuances have been granted. The parties now

move the Court to continue this case to the next trial term to provide the defendant and

his counsel additional time to meaningfully review the materials, investigate the charge,

formulate a defense and file any applicable pretrial motions, as well as pursue plea

negotiations in lieu of trial. Doc. 17 at 1.

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds the ends of justice served

by granting this continuance outweigh the best interests of the public and the defendant

to a speedy trial. Accordingly, the motion (Doc. 17) is GRANTED. The case is

continued from the September term until the Court’s trial term presently scheduled for

November 15, 2021. The corresponding delay shall be deemed excludable pursuant to

the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq.

       SO ORDERED, this 30th day of August, 2021.

                                                   S/ Marc T. Treadwell
                                                   MARC T. TREADWELL, CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT
